Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments to the claims have resolved the claim objections, which are hereby withdrawn.  Claims 1-17 have been amended and now depend on claim 21.  The rejection of claims 1-17 is hereby withdrawn, since claim 21 is allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 19, the gear pump as claimed including specifically the gear pump further includes a first thrust plate disposed between the first gear set and the first end cover, the first thrust plate having one or more seals that sealingly engage against the first end cover, and wherein the gear pump further includes a second thrust plate disposed between the first gear set and the divider, the second thrust plate having one or more seals that sealingly engage against the divider is not shown or rendered obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance: regarding claim 21, the gear pump as claimed including specifically the divider includes a fluid flow passage that fluidly connects the first pump cavity with the second pump cavity for supplying fluid to the second intake side of the second pump cavity, and wherein the gear pump further includes a first thrust plate disposed between the first gear set and a first side of the divider, and a second thrust plate disposed between the second gear set and a second side of the divider is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746